Fourth Court of Appeals
                               San Antonio, Texas

                                     JUDGMENT
                                  No. 04-17-00449-CR

                               Edwing Ahmed ALVAREZ,
                                       Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 111th Judicial District Court, Webb County, Texas
                           Trial Court No. 2016CRJ001220D2
                      Honorable Monica Z. Notzon, Judge Presiding

      BEFORE JUSTICE MARTINEZ, JUSTICE ALVAREZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED.

      SIGNED August 1, 2018.


                                             _____________________________
                                             Patricia O. Alvarez, Justice